Citation Nr: 1012741	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  09-01 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to service connection for skin cancer.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1948 to 
January 1950.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas.  

In a statement received in February 2009, the Veteran 
withdrew his request for a hearing before a member of the 
Board.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the Veteran's skin cancer, diagnosed many years after 
service, is attributable to in-service sun exposure.  


CONCLUSION OF LAW

The criteria for service connection for skin cancer have not 
been met.  38 U.S.C.A. §§ 1131, 1137, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when 
VA receives a complete or substantially complete application 
for benefits, it will notify the claimant of the following: 
(1) any information and medical or lay evidence that is 
necessary to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what 
portion of the information and evidence the claimant is to 
provide.  

Also, the VCAA notice requirements apply to all five 
elements of a service connection claim.  The five elements 
are: (1) Veteran status; (2) existence of a disability; (3) 
a connection between the Veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by a March 2008 
letter.  The Veteran was notified of the evidence needed to 
substantiate the claim of service connection, namely, 
evidence of current disability; evidence of an injury or 
disease in service or event in service, causing injury or 
disease; and evidence of a relationship between the current 
disability and the injury, disease, or event in service.  
Additionally, the Veteran was notified that VA would obtain 
VA records and records of other Federal agencies, and that 
he could submit other records not in the custody of a 
Federal agency, such as private medical records or with his 
authorization VA would obtain any such records on his 
behalf.  The notice included the general provisions for the 
effective date of a claim and the degree of disability 
assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (pre-adjudication notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim).  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained the service 
treatment records, VA records, and private dermatology 
records.  The Veteran has not identified any additional 
pertinent records for the RO to obtain on his behalf.  

The Veteran underwent a May 2008 VA skin examination which 
did not include an etiology opinion.  The Board recently 
obtained a relevant VA expert etiology opinion.  38 C.F.R. 
§ 20.901.  The record also contains private medical opinion 
evidence.  There is no duty to provide another VA 
examination.  38 C.F.R. § 3.159(c)(4).

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
no further assistance to the Veteran in developing the facts 
pertinent to the claim is required to comply with the duty 
to assist.

Subsequent to the most recent supplemental statement of the 
case, the Veteran submitted recent photographs of his skin.  
He previously had submitted photographs from his time in 
service.  The Board finds that prior to the Veteran 
submitting these more recent photos, the record already 
contained evidence that the Veteran currently has skin 
cancer, the fact to which these photos attest.  Under these 
circumstances, there is no duty to remand for the RO to 
issue a supplemental statement of the case.  38 C.F.R. §§ 
19.31, 19.37, 20.1304.  

In addition, the Veteran sent in a January 2010 letter, with 
a request to remand his case to the RO for consideration of 
newly submitted evidence.  No other evidence was submitted 
with the letter.  In that letter he opined that sun exposure 
during service caused his skin cancer, stating "I think at 
least 75 [percent] of my exposure was my time in the Navy."  
He also reported that he had a flattop haircut during 
service, his hair was thin, and he did not wear a hat or 
shirt to work.  He reported that he had marks on his skin 
during service and did not get treated because he did not 
know what they were and he reported that he has received 
relevant medical treatment for over 50 years.  The Veteran 
had previously argued that exposure to the sun for extended 
periods during service caused his skin cancer, that he had 
relevant medical treatment for over 50 years, and that he 
had marks on his skin either during service or very shortly 
thereafter.  His January 2010 letter merely rewords his 
earlier statements which have already been considered by the 
RO.  Hence, remand for the RO to consider this statement in 
the first instance is not required.  38 C.F.R. § 20.1304.  


Service connection

Law

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Where a Veteran who served for ninety days develops 
malignant tumors to a degree of 10 percent or more within 
one year from separation from service, service connection 
may be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 
3.309.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Facts

The Veteran contends, in essence, that his multiple skin 
cancers are due to his prolonged exposure to the sun while 
on active duty with the U. S. Navy.  

Service treatment records do not show any findings relating 
to skin cancer or precancerous lesions.  Post-service 
medical evidence reveals diagnoses of multiple basal and 
squamous cell skin carcinomas, to include on the forehead, 
left ear, back and left elbow.  In letters submitted to VA, 
the Veteran has detailed his sun exposure during service.  
For example, in a March 2008 letter he reported that he was 
in the sun "eight hours, five days a week without a shirt."  

The Veteran underwent a May 2008 VA skin examination.  
History obtained at that time included a diagnosis of skin 
cancer 6 years earlier.  Following the examination, 
diagnoses were recorded as follows: "Basal Cell Carcinoma, 
Left Ear, S/P Excision; Squamous Cell Carcinoma Forehead, 
S/P Excision; Squamous Cell Carcinoma, Right Lower Back, S/P 
Excision; Actinic Keratosis, Left Elbow, S/P Excision; 
Multiple Actinic Keratoses."  The examiner did not provide 
an opinion regarding the etiology of any of the Veteran's 
various skin cancers.

In a July 2008 letter, a private physician wrote that the 
Veteran had been a patient at his clinic for the past 40 
years (approximately 18 and 1/2 years after the Veteran's 
separation from his approximately 16 months of active duty).  
The clinician noted that the Veteran had had extensive 
precancerous and cancerous lesions for the entire period of 
time he had been seen by the clinic.  The physician wrote 
that he would "presume that [the Veteran's] extensive sun 
damage would include some of the period of time during which 
he was in the military service; therefore, [the physician] 
would ask that [VA] consider a portion of [the Veteran's] 
claim for service connection."  

In a February 2009 letter, the same physician wrote that the 
Veteran "was exposed to extensive ultraviolet radiation when 
he was in the military and has a long history of multiple 
carcinomas secondary to his sun exposure."  

The claims file also contains treatment records for multiple 
skin cancers.  In addition, the Veteran has submitted photos 
consistent with his contention that he worked outside during 
service and current photos showing various skin lesions.

In December 2009, the Board determined that another opinion 
was needed prior to adjudication of the appeal on the 
merits.  The Board received this opinion later in December 
2009.  The writers of the expert opinion were clinicians of 
dermatology, to include a staff dermatologist.  This 
fulfilled the requirement of the Board opinion request.  The 
clinicians noted review of the entire claims file, and 
listed several pieces of evidence.  They excerpted facts 
from the letters, medical records, and photographs of file.  
The clinicians detailed the facts of the case, to include 
the significant sun exposure while in active service in the 
Navy.  They also documented facts regarding skin cancer, and 
noted that damage caused by ultraviolet sun exposure is 
cumulative over a lifetime.  The clinicians noted post-
service sun exposure, including his work as a freight line 
driver for 32 years, work outside building a house and shed, 
and life in New Mexico.  The clinicians wrote that each of 
these situations typically exposed an individual to 
substantial UV radiation.

The clinicians wrote that the sun exposure the Veteran 
received during his 1-2 year period of active duty in the 
U.S. Navy involved considerable sun exposure and undoubtedly 
contributed to his later skin cancers, as did his exposure 
to the sun in childhood prior to joining the service, and 
his exposures in the many decades after completing his 
military service.  The clinicians continued by stating that 
sun exposure was ubiquitous.  Given the ratio of time in the 
service, less than 2 percent of the Veteran's life to the 
time of the Veteran's first skin cancer, and the time 
outside of service, the clinicians found that the larger 
portion of the Veteran's skin cancer risk from sun 
exposure/UV exposure was likely due to his time outside the 
service, both as a child and as an adult.  The clinicians 
wrote that this conclusion was limited by the lack of 
documentation of the magnitude of sun exposures before, 
during, and after military service, and commented that it 
would be quite unusual to have such documentation.

The clinicians concluded that the Veteran's actinic 
keratoses and skin cancers were due in large part to the 
cumulative effect of his lifetime sun exposure, including 
that exposure received before, during, and after his in-
service years.  They continued by writing that, although the 
exposure during service in Hawaii was considerable, the 
Veteran also appeared to have received intensive UV 
exposures at other times based on the information in the 
chart, and the proportion of his life that he was in service 
prior to his first skin cancer was small.  The clinicians 
finished the opinion by writing:  "Hence, although all of 
these exposures contribute to skin cancer risk, the largest 
portion of that risk is most likely due to sun exposure 
before or after his military service."

VA treatment records include a February 1998 entry that the 
Veteran reported that he lived half of the year in New 
Mexico, a July 1999 entry that the Veteran reported getting 
a lot of exercise helping a friend build a shed in the 
mountains, and a June 2005 VA audiology examination report 
documenting the Veteran's report of working as a delivery 
truck driver from 1950 to 1982.  

In a January 2010 letter, the Veteran wrote that he wore a 
flattop haircut in service, his hair was thin, and he did 
not wear a hat or shirt to work in all those hours and no 
shirt.  He explained that he had 58 years of treatment for 
his skin, or since two years after service.  He wrote that 
he did not receive treatment in service because he did not 
know "what those places were on my body."  He wrote that he 
thought that "at least 75% of [his] exposure was [his] time 
in the Navy."



Evidentiary Standards 

VA must give due consideration to all pertinent medical and 
lay evidence in a case where a veteran is seeking service 
connection.  38 U.S.C.A. § 1154(a). 

Competency is a legal concept in determining whether medical 
or lay evidence may be considered, in other words, whether 
the evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative 
value of the evidence; that is, does the evidence tend to 
prove a fact, once the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training, or 
experience.  Lay evidence is competent if it is provided by 
a person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative 
value or weight of the admissible evidence.  Washington v.  
Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. 
Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000).

When there is an approximate balance of positive and 
negative admissible evidence regarding any issue material to 
the determination of a matter, the Secretary shall give the 
benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Analysis

The Veteran's substantial sun exposure during service is 
conceded.  Although the Veteran has indicated recently that 
he did not receive treatment in service "because [he] did 
not know what those places were on [his] body," the Veteran 
has previously indicated that the skin cancer developed 
post-service.  The Board interprets the Veteran's statements 
to mean that he has skin symptoms in service but not that he 
had skin cancer in service.  Based on review of all of the 
Veteran's statements and the medical evidence that indicates 
that cancer developed post-service, the Board finds that 
this appeal does not involve a contention of continuity of 
symptomatology.  38 C.F.R. § 3.303(b).  Rather, the 
contention is that the skin cancer developed post-service as 
a result of in-service sun exposure.  As there is not 
evidence, and the Veteran has not contended, that there was 
diagnosis of cancer within a year of separation from 
service, service connection is not established as a chronic 
disease (malignant tumor).  38 C.F.R. §§ 3.307, 3.309.

The claims file contains opinion evidence from a private 
clinician and the December 2009 VA expert opinion.  The 
private opinion indicates that a portion of the Veteran's 
sun damage involved the time in service, and the private 
clinician requested that VA consider a portion, therefore, 
of the skin cancer for service connection.  In the VA expert 
opinion, the clinicians acknowledge the cumulative effect of 
the Veteran's lifetime exposure to sun, to include the 
contribution of sun exposure in service, on the development 
of skin cancer.  The clinicians opined, in essence, however, 
that the majority of the Veteran's sun exposure occurred out 
of service.  The Board finds this opinion of substantial 
probative value, based on the clinicians review of the 
claims file and the thoroughness of the opinion and 
rationale provided.  See Nieves-Rodriquez v. Peake, 22 Vet. 
App. 295 (2008).

After review of the expert opinion evidence, the Board finds 
that the opinion evidence does not support service 
connection.  Although the role of sun exposure in service is 
acknowledged, this opinion evidence also acknowledges that 
"[s]un exposure is ubiquitous" and that the Veteran received 
sun exposure before and after service.  Reading the private 
and VA opinions, the Board finds that they do not provide a 
basis for finding that it is at least as likely as not that 
the sun exposure in service led to the later development of 
skin cancer.  

The Board has carefully considered the Veteran's lay 
statements.  Although the Veteran is competent to describe 
symptoms of an injury, Layno v. Brown, 6 Vet. App. 465, 469-
71 (1994) (lay testimony is competent as to symptoms of an 
injury or illness, which are within the realm of personal 
knowledge), skin cancer is not a condition under case law 
that has been found to be capable of lay observation, and 
the determination as to the presence or diagnosis of such a 
disability therefore is medical in nature.  Savage v. Gober, 
10 Vet. App. 488, 498 (1997) (On the question of whether the 
veteran has a chronic condition since service, the evidence 
must be medical unless it relates to a condition as to 
which, under case law, lay observation is competent); Barr 
v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is 
competent to establish the presence of observable 
symptomatology, where the determination is not medical in 
nature and is capable of lay observation).  The Board 
retains the discretion to make credibility determinations 
and otherwise weigh the evidence submitted, including lay 
evidence. See Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006).  

Under certain circumstances, a layperson is competent to 
identify a simple medical condition.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting, in a footnote, 
that sometimes a layperson will be competent to identify the 
condition where the condition is simple, for example a 
broken leg, and sometimes not, for example, a form of 
cancer).  Likewise, there is no bright line rule excluding 
lay opinion evidence as to the etiology of a condition.  See 
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) 
(referring to Jandreau for guidance in determining whether a 
layperson is competent to offer such evidence).  Skin cancer 
is not a simple medical condition and cannot be perceived 
through the senses.  Layno v. Brown, 6 Vet. App. 465, 469 
(1994) (Personal knowledge is that which is perceived 
through the use of the senses.).  Hence, although the 
Veteran can describe changes in his skin and describe 
lesions, he is not competent to provide an opinion regarding 
if a certain lesion was cancerous, when a lesion first was 
cancerous, or the cause of the skin lesion or of his 
diagnosed skin cancer.  

Also considered by the Board is the Veteran's recent 
statement expressing his belief that 75 percent of his sun 
exposure was during his time in the Navy and his assertion 
that he wore a short haircut and no shirt while working.  A 
statement which tends to undermine the clinicians analysis 
in the December 2009 medical opinion.  The Veteran provides 
no support for his assignment of this percentage; rather, 
his statement is best considered an unsupported estimate.  
Whether he typically wore a shirt and a short haircut during 
service, given the percentage of his lifetime that he spent 
in service, the Board does not find particularly probative.  
The evidence of working as a delivery truck driver for more 
than three decades, living in New Mexico a good percentage 
of the year, and of helping a friend build a shed in the 
mountains, along with the small percentage of time spent in 
the military, leads the Board to the conclusion that the 
December 2009 report that only 2 percent of the Veteran's 
life was spent in the military reflects a more accurate 
estimate not only of the percentage of the Veteran's 
lifetime spent in the military but also of the relative 
percentage of time that the Veteran has been exposed to the 
sun.  

As neither an affirmative onset during service of skin 
cancer, nor continuity of symptomatology under 38 C.F.R. § 
3.303(b), nor service connection based on a postservice 
initial diagnosis under 38 C.F.R. § 3.303(d), considering 
all the evidence, including the lay and medical evidence, is 
established, the Veteran has not met his responsibility to 
present and support the claim of service connection for skin 
cancer under 38 U.S.C.A. § 5107(a).  Accordingly, the 
benefit-of-the-doubt standard of proof does not apply as 
there is no approximate balance of positive and negative 
evidence.  38 U.S.C.A. § 5107(b).  For the reasons stated 
above, the Veteran's appeal must be denied.  


ORDER

Service connection for skin cancer is denied.



____________________________________________
JAMES G. REINHART
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


